If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 17, 2020
               Plaintiff-Appellee,

v                                                                   No. 348429
                                                                    Ingham Circuit Court
JOSE ADOLFO GONZALEZ-BARCENA,                                       LC No. 18-000193-FH

               Defendant-Appellant.


Before: BOONSTRA, P.J., and GADOLA and TUKEL, JJ.

PER CURIAM.

        Defendant appeals by right his jury-trial convictions of two counts of second-degree
criminal sexual conduct (CSC-II), MCL 750.520c(1)(a) (sexual contact with person under 13 years
of age). The trial court sentenced defendant to concurrent prison terms of 66 to 180 months and
ordered defendant to pay $1,639.50 in attorney’s fees. We affirm defendant’s convictions and
sentences, but vacate the portion of the judgment of sentence requiring defendant to pay attorney’s
fees and remand for further proceedings.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        In 2017, defendant’s stepdaughter, KA, disclosed that defendant had sexually abused her
from early childhood until she was fifteen years old. Defendant was initially charged with five
counts of CSC-II. Counts I through IV alleged that defendant had touched KA’s genital area or
breasts when she was less than 13 years old, and Count V alleged that defendant made KA touch
his penis when she was more than 13 but less than 16 years of age. At defendant’s preliminary
examination, the district court dismissed Counts II through V, stating that it had “some grave
reservations” about the credibility of KA’s testimony; it bound defendant over on Count I. After
the prosecution moved to amend the information, the trial court reinstated Count II because there
was evidence that defendant had touched two separate protected areas, i.e., KA’s genitals and
breasts.

        Before trial, the prosecution filed a notice of intent to admit evidence under MCL 768.27a.
The prosecution sought to introduce evidence that defendant had committed other acts of CSC-II
against his former stepdaughter, JK, as well as evidence that defendant had committed another act


                                                -1-
of CSC-II against KA by forcing her to touch his penis, i.e., the act underlying the now-dismissed
Count V. Defendant did not object. The prosecution also filed a disclosure of expert witness
testimony under MCR 6.201(A)(3), stating that it intended to call Thomas Cottrell (Cottrell) at
trial to testify as an expert “in the field of child sexual abuse and the dynamics surround[ing] child
sexually abusive episodes.” Defendant did not object.

        Five days before trial, the trial court sent an e-mail to confirm that defendant was not
objecting to the admission of the other-acts evidence. On the evening before trial, defense counsel
responded in an email that stated:

       Reviewing for trial tomorrow, although it is probably clear, since Count 5 has been
       dismissed, no questions can be asked in regards to any incidents which occurred
       after the age of thirteen, including, but not limited to, the evidence presented at the
       prelim regarding Count 5, as both Judge Clarke and Judge Colette found there was
       no probable cause to bindover on that issue.

        At trial, defense counsel clarified that defendant was not objecting to the introduction of
JK’s testimony, but expressed concern that the other-acts evidence relating to KA would confuse
the jury. Nonetheless, defense counsel agreed that a limiting instruction “would be fine.”

        KA testified at trial that defendant had touched her breasts and vagina, while her mother
was at work, almost every day from the time she was approximately four years old until she was
approximately 15 years old. KA further testified that when she was 13 years old, defendant made
her touch his penis, and that she and defendant frequently argued about topics relating to the lack
of freedom KA had as a teenager. KA also testified that she did not initially tell her mother that
defendant had sexually abused her because she was afraid that her mother would not believe her
and because defendant physically abused her.

       JK also testified at trial that defendant sexually abused her when she was 11 or 12 years
old. Cottrell testified as an expert “in the field of child sexual abuse and the dynamics of child
sexually abusive episodes.” He testified generally about the reasons why a victim of child sexual
abuse might delay disclosure.

       Before the jury began its deliberations, the trial court gave a limiting instruction regarding
JK’s and KA’s testimony regarding acts for which defendant was not charged:

       The Prosecution has introduced evidence of claimed acts of sexual misconduct by
       the Defendant with [KA] and [JK] for which he is not on trial.

              Before you may consider such alleged acts as evidence against the
       Defendant, you must first find that the Defendant actually committed those acts. If
       you find that the Defendant did commit those acts, you may consider them in
       deciding if the Defendant committed the offenses for which he is now on trial.

               You must not convict the Defendant here solely because you think he is
       guilty of other bad conduct. The evidence must convince you beyond a reasonable




                                                 -2-
         doubt that the Defendant committed the crime of [CSC-II], or you must find him
         not guilty.

        The jury convicted defendant as described. At sentencing, the trial court ordered defendant
to pay $1,639.50 in attorney’s fees and entered a remittance order under MCL 769.1l requiring the
Department of Corrections to collect 50% of funds received by defendant in excess of $50 each
month. This appeal followed.

                        II. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant argues that his counsel provided ineffective assistance by waiving any objection
to the admission of other-acts evidence, by failing to request a Daubert1 hearing to contest the
admissibility of Cottrell’s testimony, and by failing to object to Cottrell’s testimony. We disagree.

        A claim of ineffective assistance of counsel presents a “mixed question of fact and
constitutional law.” People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). “Effective
assistance of counsel is presumed, and the defendant bears a heavy burden of proving otherwise.”
People v Lockett, 295 Mich. App. 165, 187; 814 NW2d 295 (2012). To prevail on a claim of
ineffective assistance of counsel, a defendant must establish that “(1) counsel’s performance fell
below an objective standard of reasonableness and (2) but for counsel’s deficient performance,
there is a reasonable probability that the outcome would have been different.” People v
Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136 (2012). There is a strong presumption that
counsel’s performance was sound trial strategy. Lockett, 295 Mich. App. at 187. Failing to raise a
meritless argument or a futile objection does not constitute ineffective assistance of counsel.
People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010). Because defendant did not
move the trial court for a new trial or a Ginther2 hearing on the issue of his counsel’s effectiveness,
our review is limited to mistakes that are apparent on the record. People v McFarlane, 325 Mich
App 507, 527; 926 NW2d 339 (2018); People v Heft, 299 Mich. App. 69, 80; 829 NW2d 266 (2012).

                        A. ADMISSION OF OTHER-ACTS EVIDENCE

        Defendant first argues that his counsel provided ineffective assistance by failing to object
to the admission of JK’s and KA’s testimony concerning additional acts of sexual abuse. We
disagree. We note at the outset that it appears that defense counsel did raise an objection to KA’s
testimony before trial, but was eventually satisfied that his concerns would be adequately
addressed by way of a limiting instruction. Nonetheless, to the extent that defendant argues that
his counsel performed ineffectively by declining to renew that objection, or by withdrawing it in
favor of a limiting instruction, we disagree.

       Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a
person in order to show action in conformity with that character. MRE 404(b). However, when a


1
  Daubert v Merrell Dow Pharmaceuticals, Inc, 509 U.S. 579; 113 S. Ct. 2786; 125 L. Ed. 2d 469
(1993).
2
    People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).


                                                 -3-
defendant is charged with a sexual offense against a minor, the admissibility of evidence regarding
the commission of other uncharged sexual offenses against a minor is governed by MCL 768.27a,
which provides:

                (1) Notwithstanding [MCL 768.27, which generally permits the
       introduction of other-acts evidence for certain purposes and is the statutory basis
       for MRE 404(b)], in a criminal case in which the defendant is accused of
       committing a listed offense against a minor, evidence that the defendant committed
       another listed offense against a minor is admissible and may be considered for its
       bearing on any matter to which it is relevant. If the prosecuting attorney intends to
       offer evidence under this section, the prosecuting attorney shall disclose the
       evidence to the defendant at least 15 days before the scheduled date of trial or at a
       later time as allowed by the court for good cause shown, including the statements
       of witnesses or a summary of the substance of any testimony that is expected to be
       offered.

               (2) As used in this section:

              (a) “Listed offense” means that term as defined in section 2 of the sex
       offenders registration act, 1994 PA 295, MCL 28.722.

               (b) “Minor” means an individual less than 18 years of age.

Therefore, “MCL 768.27a now allows the admission of other-acts evidence to demonstrate the
likelihood of a defendant’s criminal sexual behavior toward other minors.” People v Pattison, 276
Mich. App. 613, 620; 741 NW2d 558 (2007). CSC-II is among the “listed offenses” set forth in
MCL 28.722. If MCL 768.27a applies, “it supersedes MRE 404(b).” People v Watkins, 491 Mich.
450, 477; 818 NW2d 296 (2012).

         In this case, JK testified that on one occasion when she was getting out of the shower at
the age of 11 or 12 years, defendant touched her genitals. JK also indicated that defendant made
her put her hand on his penis. Therefore, there was evidence that defendant committed CSC-II
against JK by (1) engaging in sexual contact, (2) with a person under 13 years of age. People v
Duenaz, 306 Mich. App. 85, 106; 854 NW2d 531 (2014), citing MCL 750.520c(1)(a). Further, KA
testified, apart from the acts that were charged in this case, that when she was 13 years old,
defendant made her touch his penis. Therefore, there was also evidence that defendant committed
CSC-II against KA by (1) engaging in sexual contact, (2) with a person at least 13 years of age but
less than 16 years of age, and (3) both people are members of the same household.
MCL 750.520c(1)(b). Accordingly, the other-acts evidence was admissible under MCL 768.27a.
Further, the evidence that defendant had sexually assaulted JK (who then was a minor female
stepdaughter with whom he lived), as well as KA (also then his minor, female stepdaughter) in a
similar manner, was highly probative and relevant to the offenses with which he was charged,
because it tended to show that defendant sexually assaulted KA. See Duenaz, 306 Mich. App. at
100.

      However, evidence that is admissible under MCL 768.27a is still subject to MRE 403.
Watkins, 491 Mich. at 496. MRE 403 provides that relevant evidence “may be excluded if its


                                                -4-
probative value is substantially outweighed by the danger of unfair prejudice[.]” “[W]hen
applying MRE 403 to evidence admissible under MCL 768.27a, courts must weigh the propensity
inference in favor of the evidence’s probative value rather than its prejudicial effect.” Watkins,
491 Mich. at 487. A court may consider the following nonexhaustive factors:

       (1) the dissimilarity between the other acts and the charged crime, (2) the temporal
       proximity of the other acts to the charged crime, (3) the infrequency of the other
       acts, (4) the presence of intervening acts, (5) the lack of reliability of the evidence
       supporting the occurrence of the other acts, and (6) the lack of need for evidence
       beyond the complainant’s and the defendant’s testimony. [Id. at 487-488.]

        We conclude that the Watkins factors weigh in favor of admissibility in this case. The other
acts and the acts charged in this case are similar. KA testified that defendant sexually abused her
while her mother was at work. Although JK did not testify that defendant touched her breasts,
defendant sexually abused her by touching her vagina while she was in a vulnerable position in
the home, i.e., getting out of the shower or alone without another adult present. The incident with
JK occurred in close temporal proximity to when defendant began sexually abusing KA. Further,
given that KA testified that defendant sexually abused her almost every day, the other incident
with KA likely also occurred in close temporal proximity to the acts charged. Although the other
acts against JK and KA were only alleged as single incidents, there was no suggestion of an
intervening act that might have rendered this evidence less relevant. See People v Solloway, 316
Mich. App. 174, 195; 891 NW2d 255 (2016). And because there was no physical evidence or
eyewitness testimony to directly support or contradict KA’s testimony, evidence beyond KA’s
testimony was relevant to resolving the issue. Further, although defendant contends that KA’s
testimony was not credible, it was the role of the jury, rather than the trial court, to determine KA’s
credibility; defense counsel was free to explore weaknesses in KA’s testimony on cross-
examination. See People v Eisen, 296 Mich. App. 326, 331; 820 NW2d 229 (2012).

        Additionally, the trial court gave a limiting instruction to the jurors, indicating that they
were not to convict defendant merely because they believed he was guilty of other bad conduct.
Absent evidence to the contrary, jurors are presumed to follow their instructions, and it is presumed
that instructions cure most errors. People v Mahone, 294 Mich. App. 208, 212; 816 NW2d 436
(2011).

        The challenged evidence was admissible under MCL 768.27a and the probative value of
admitting the evidence was not substantially outweighed by the danger of unfair prejudice under
MRE 403. Moreover, the trial court gave a limiting instruction to the jury regarding the proper
use of such evidence. Therefore, counsel did not provide ineffective assistance failing to raise a
meritless objection. See Ericksen, 288 Mich. App. at 201.

                              B. EXPERT WITNESS TESTIMONY

      Defendant also argues that his counsel provided ineffective assistance by failing to request
a Daubert hearing to contest the admissibility of Cottrell’s testimony. We disagree.

       “Generally, expert testimony is not admissible unless the trial court first determines that
the expert’s theories, methodology, and underlying data are reliable under MRE 702, which in turn


                                                 -5-
incorporates the standards of reliability that the United States Supreme Court established in
[Daubert].” People v Spaulding, ___ Mich App ___, ___; ___ NW2d ___ (2020) (Docket No.
348500); slip op at 10.

       MRE 702 provides:

                If the court determines that scientific, technical, or other specialized
       knowledge will assist the trier of fact to understand the evidence or to determine a
       fact in issue, a witness qualified as an expert by knowledge, skill, experience,
       training, or education may testify thereto in the form of an opinion or otherwise if
       (1) the testimony is based on sufficient facts or data, (2) the testimony is the product
       of reliable principles and methods, and (3) the witness has applied the principles
       and methods reliably to the facts of the case.

        “An evidentiary hearing under MRE 702 . . . is merely a threshold inquiry to ensure that
the trier of fact is not called on to rely in whole or in part on an expert opinion that is only
masquerading as science.” Chapin v A & L Parts, Inc, 274 Mich. App. 122, 139; 732 NW2d 578
(2007). The trial court is to inquire into whether the expert’s opinion “is rationally derived from
a sound foundation,” and not whether the expert’s opinion is “necessarily correct or universally
accepted.” Id.

        In this case, the record is clear that a Daubert hearing was not necessary. Attached to its
disclosure of expert witness testimony, the prosecution included Cottrell’s curriculum vitae, along
with a letter from Cottrell detailing the testimony he was prepared to offer based on his training
and experience. In particular, Cottrell received his bachelor’s degree in child psychology and his
master’s degree in social work with a focus on interpersonal practice. Cottrell had also “worked
in the field of child sexual abuse since 1983 in various positions at the YWCA West Central
Michigan,” where he “supervised the counseling of over 4000 cases of child sexual abuse, both
familial and non-familial.” Behavioral science, and more particularly, the area of child sexual
abuse, are both recognized fields of practice. See People v Beckley, 434 Mich. 691, 718; 465 NW2d
391 (1990). The purpose of expert testimony such as Cottrell’s is to aid the jury in determining
whether a “the behavior of this particular victim is common to the class of reported child abuse
victims.” Id. at 726. Based on Cottrell’s extensive background in these areas, the trial court could
readily conclude, as indeed many trial courts had previously concluded, that Cottrell’s testimony
was rationally derived from a sound foundation. See Chapin v A & L Parts, Inc, 274 Mich. App. at
139. Defense counsel did not provide ineffective assistance by failing to raise a meritless objection
to Cottrell’s qualifications without a Daubert hearing. See Ericksen, 288 Mich. App. at 201.

         Defendant also argues that defense counsel was ineffective in failing to object to Cottrell’s
testimony during trial. Again, we disagree. Defendant argues that Cottrell did not cite specific
sources for some of the statistics he recited at trial, such as his claims that “at least 90 percent of
children who are sexually abused have a relationship with their assailant,” that “less than 50
percent of child abuse is actually disclosed during childhood,” and that “[m]ost children who
testify, particularly adolescents, tend to be relatively blunted in their presentation either because
they simply want to get through it, or for some children they’ve learned to simply deaden their
emotions in order to survive.” However, an expert witness’s failure to identify any medical or
scientific literature in support of his or her testimony does not necessarily imply that the expert’s


                                                 -6-
opinion is unreliable or inadmissible. See People v Unger, 278 Mich. App. 210, 220; 749 NW2d
272 (2008). Further, defense counsel may have wished, strategically, to avoid strengthening the
impact of Cottrell’s testimony by asking him to cite specific sources for his statements. In any
event, defendant has not demonstrated prejudice from defense counsel’s failure to inquire into the
sources of Cottrell’s claims concerning broad trends or characteristics of child sexual abuse victims
generally. Defendant has neither overcome the presumption of sound trial strategy nor
demonstrated prejudice in his counsel’s failure to further inquire into the source of Cottrell’s
statistics. Trakhtenberg, 493 Mich. at 51.

       Defendant also argues that Cottrell improperly vouched for KA’s credibility, and that
defense counsel was ineffective in failing to object to Cottrell’s testimony on that basis. We
disagree. In People v Peterson, 450 Mich. 349; 537 NW2d 857 (1995), our Supreme Court,
explaining the admissibility of expert testimony in child sexual abuse cases, held:

                In these consolidated cases, we are asked to revisit our decision in People v
       Beckley, 434 Mich. 691; 465 NW2d 391 (1990), and determine the proper scope of
       expert testimony in childhood sexual abuse cases. The question that arises in such
       cases is how a trial court must limit the testimony of experts while crafting a fair
       and equitable solution to the credibility contests that inevitably arise. As a
       threshold matter, we reaffirm our holding in Beckley that (1) an expert may not
       testify that the sexual abuse occurred, (2) an expert may not vouch for the veracity
       of a victim, and (3) an expert may not testify whether the defendant is guilty.
       However, we clarify our decision in Beckley and now hold that (1) an expert may
       testify in the prosecution’s case in chief regarding typical and relevant symptoms
       of child sexual abuse for the sole purpose of explaining a victim’s specific behavior
       that might be incorrectly construed by the jury as inconsistent with that of an actual
       abuse victim, and (2) an expert may testify with regard to the consistencies between
       the behavior of the particular victim and other victims of child sexual abuse to rebut
       an attack on the victim’s credibility. [Id. at 352-353.]

       Our Supreme Court applied these principles in People v Thorpe, 504 Mich. 230; 934 NW2d
693 (2019), a case also involving Cottrell’s expert testimony, and held:

               We conclude that Thorpe has shown that it is more probable than not that a
       different outcome would have resulted without Cottrell’s testimony that children
       lie about sexual abuse 2% to 4% of the time. In Peterson, this Court observed that
       nearly identical testimony allowed “the experts in that case [to] improperly vouch[]
       for the veracity of the child victim.” Here, not only did Cottrell opine that only 2%
       to 4% of children lie about sexual abuse, but he also identified only two specific
       scenarios in his experience when children might lie, neither of which applies in this
       case. As a result, although he did not actually say it, one might reasonably conclude
       on the basis of Cottrell’s testimony that there was a 0% chance BG had lied about
       sexual abuse. In so doing, Cottrell for all intents and purposes vouched for BG’s
       credibility.    Furthermore, the prosecution’s closing argument on rebuttal
       highlighted this improper evidence at a pivotal juncture at trial[.]

                                              * * *


                                                -7-
                Thorpe’s trial was a true credibility contest. There was no physical
        evidence, there were no witnesses to the alleged assaults, and there were no
        inculpatory statements. The prosecution’s case consisted of BG’s allegations,
        testimony by her mother regarding BG’s disclosure of the alleged abuse and
        behavior throughout the summer and fall of 2012, and Cottrell’s expert testimony.
        Thorpe testified in his own defense and denied the allegations. Additionally,
        Kimberly testified about other reasons for BG’s behavior during the summer and
        fall of 2012; namely, that her mother had started a new relationship and become
        pregnant and that Thorpe had decided to no longer have parenting time with BG.
        Because the trial turned on the jury’s assessment of BG’s credibility, the improperly
        admitted testimony wherein Cottrell vouched for BG’s credibility likely affected
        the jury’s ultimate decision. Under these circumstances, we conclude that Thorpe
        has shown that it is more probable than not that a different outcome would have
        resulted without Cottrell’s improper testimony. [Id. at 259-260 (first and second
        alterations in original).]

        In this case, Cottrell’s testimony was significantly distinguishable from his testimony in
Thorpe, because he never explicitly or implicitly addressed whether children lie about sexual
abuse, and instead only explained why children commonly delay reporting incidents of sexual
abuse. Moreover, Cottrell agreed with defense counsel on cross-examination that there was
“nothing specific to this case” in his testimony. And the trial court instructed the jury that Cottrell’s
testimony could only be used for the limited purpose of deciding whether KA’s conduct after the
alleged crime was “consistent with those of sexually abused children” and specifically told the
jury that Cottrell’s testimony could not be considered an opinion on whether other witnesses were
telling the truth. Therefore, a juror could not have reasonably concluded that Cottrell was
specifically vouching for KA’s credibility. Cottrell avoided the problematic aspects of his
testimony in Thorpe. Therefore, defense counsel did not provide ineffective assistance by failing
to object to Cottrell’s testimony, because any objection would have been meritless. See Ericksen,
288 Mich. App. at 201.

                             III. PROSECUTORIAL MISCONDUCT

        Defendant also argues that the prosecution improperly vouched for KA’s credibility,
mischaracterized Cottrell’s testimony, and shifted the burden of proof during closing and rebuttal
argument. We disagree. To preserve an issue regarding prosecutorial misconduct, “a defendant
must contemporaneously object and request a curative instruction.” People v Bennett, 290 Mich
App 465, 475; 802 NW2d 627 (2010), lv den 489 Mich. 897 (2011). Defendant neither objected
to the prosecution’s statements nor requested a curative instruction. Therefore, this issue is
unpreserved for appellate review. “Unpreserved claims of prosecutorial misconduct are reviewed
for plain error affecting the defendant’s substantial rights.” People v McLaughlin, 258 Mich. App.
635, 645; 672 NW2d 860 (2003). An error affects substantial rights when it is prejudicial, meaning
“the error affected the outcome of the lower court proceedings.” People v Carines, 460 Mich. 750,
763; 597 NW2d 130 (1999).

        “Issues of prosecutorial misconduct are decided case by case, and this Court must examine
the entire record and evaluate a prosecutor’s remarks in context.” People v Dobek, 274 Mich. App.
-8-
58, 64; 732 NW2d 546 (2007). “A prosecutor’s comments are to be evaluated in light of defense
arguments and the relationship the comments bear to the evidence admitted at trial.” Id. The
prosecution cannot vouch for the credibility of prosecution witnesses to the extent that the
prosecution “has some special knowledge concerning a witness’ truthfulness.” People v Bahoda,
448 Mich. 261, 276; 531 NW2d 659 (1995). “[A] prosecutor may not argue facts not in evidence
or mischaracterize the evidence presented . . . .” People v Watson, 245 Mich. App. 572, 588; 629
NW2d 411 (2001). “A prosecutor may not imply in closing argument that the defendant must
prove something or present a reasonable explanation for damaging evidence because such an
argument tends to shift the burden of proof.” People v Fyda, 288 Mich. App. 446, 463-464; 793
NW2d 712 (2010). If an expert witness testifies in a child sexual abuse case, “[t]he prosecution
may, in commenting on the evidence adduced at trial, argue the reasonable inferences drawn from
the expert's testimony and compare the expert testimony to the facts of the case.” Peterson, 450
Mich. at 373.

        During his opening statement in this case, defense counsel stated that this case was “about
a rebellious, out-of-control teenager and a . . . strict stepfather from Cuba” and that the evidence
would show that KA “wanted [defendant] out of the house so she could have more freedom.” In
later responding to defense counsel’s theory during closing arguments, the prosecution argued in
relevant part:

       But the defense attorney wants you to believe this is just a case about a rebellious
       teenager and strict stepfather. She wanted the Defendant out of the house so she
       could have more freedom. So she fabricated this whole story. Let’s talk for a
       minute about what you have to believe for that story to make sense, for that story,
       that suggestion, to create a reasonable doubt as to the Defendant’s guilt.

               You really have to believe that [Alvarez] is insanely vindictive, kind of an
       evil genius who does not care at all about her mother and is, by the way, pretty
       lucky. You have to believe that the basis for all of this is strict parenting, not letting
       her see a boyfriend, disagreements over clothing, disagreements over taking a car,
       pretty typical teenage stuff.

               Aside from maybe adding the jealous situation in Cuba and the prostitute
       name calling, these are the type of things that teenagers butt heads with their fathers
       about, their biological fathers, their stepfathers, their foster fathers all across
       America. All across the world, really, every single day across different cultures,
       across different races, across different socioeconomic classes, these are the things
       that create friction between teenagers and their parents.

               You have to believe that that was enough to set [Alvarez] off into a lie that
       she has maintained for a year and a half. That she went through an entire police
       investigation. She went through being interviewed by a detective. She went
       through testifying at a preliminary examination last February. She went through
       coming into court and testifying in front of a jury of 13 adults because of that;
       because of those typical teenager-father issues.




                                                  -9-
               You have to believe that [Alvarez], at age sixteen when she disclosed and
       seventeen now when she testified, knew the things that Thomas Cottrell knows
       from his decades of education, decades of research of working with children who
       have been victims of sexual crimes and now is—he’s actually training others on
       this subject matter.

               You have to know that [Alvarez]—you have to believe that [Alvarez] knew
       these things to be true. She knew that the information about delayed disclosure.
       That she could get away with making up something with a delay in it. She knew
       about grooming and the things that Thomas Cottrell discusses. She knew by adding
       a threat she could make this a better case. She knew that by talking about physical
       violence, she could make this a better case to fit what the experts know.

               That she knew that victims try to maintain normalcy so she could say, “Yes,
       everything was normal.” And she knew about disclosures, and she knew about all
       of those things that Thomas Cottrell testified to.

              You really have to believe that she was kind of some kind of sociopath who
       did maybe some research to figure out how to frame him consistent with what the
       experts would say.

                                              * * *

               And, finally, you have to believe that [Alvarez] is absolutely heartless when
       it comes to her mother and her brother. That having a boyfriend, wearing skimpy
       clothes, staying out late was worth breaking up her mother’s relationship, which
       was essentially a marriage, and forcing her brother’s father out of the home.

        Defendant now argues that the prosecution improperly shifted the burden of proof and
vouched for KA’s credibility when it stated that “for [defendant’s] story to make sense,” the jury
would have to believe that KA was “insanely vindictive” and an “evil genius” who did not care
about her mother, and also when the prosecution made additional statements during its rebuttal
argument that the jury would have to believe that KA was “making up a bold faced [sic] lie,” which
would require “true evilness on her part.” We disagree; in context, the prosecution was responding
to defense counsel’s theory by arguing the facts and reasonable inferences, and was not required
to confine its argument to the blandest possible terms. Dobek, 274 Mich. App. at 64, 76. The
prosecution did not imply that it had some special knowledge of KA’s credibility. Bahoda, 448
Mich. at 276. Further, the prosecution’s comments cannot be reasonably interpreted as requiring
the jury to find that KA was insanely vindictive, an evil genius, or truly evil in order to acquit
defendant. Fyda, 288 Mich. App. at 463-464. The prosecution was permitted to discuss the
weaknesses in defendant’s case, and by doing so it did not improperly shift the burden of proof.
See People v Fields, 450 Mich. 94, 112; 538 NW2d 356 (1995). Moreover, the trial court instructed
the jury that the prosecution had the burden of proof, and it is presumed that jurors follow their
instructions. People v Graves, 458 Mich. 476, 486; 581 NW2d 229 (1998).

        With regard to Cottrell’s testimony, Cottrell testified that there is a common misconception
that children immediately report incidents of sexual abuse but that children may in fact delay


                                               -10-
reporting to protect “the integrity of the family.” Cottrell also testified that children may delay
reporting if the perpetrator uses “grooming” techniques, such as threats. During closing
arguments, and again in response to defendant’s theory of the case that KA had fabricated her story
because she wanted to be free of an overbearing stepfather, the prosecution argued essentially that
KA’s behavior was more reasonably explained by the fact that she was a child sexual abuse victim,
rather than that she had concocted an elaborate lie which she told to numerous professionals and
law enforcement officers. Contrary to defendant’s assertion, the prosecution did not
mischaracterize Cottrell’s testimony or suggest that the defense had to prove that KA “was a cruel,
heartless, sociopathic teen” who “researched the patterns of sexual abusers.” Rather, the
prosecution argued for reasonable inferences to be drawn from Cottrell’s testimony and compared
his testimony to the facts of this case. See Peterson, 450 Mich. at 373.

       We find defendant’s prosecutorial-misconduct argument to be without merit. Relatedly,
his counsel did not provide ineffective assistance by failing to raise a meritless objection to the
prosecution’s statements during closing arguments. Ericksen, 288 Mich. App. at 201.

                                    IV. ATTORNEY’S FEES

         Defendant argues that this Court must remand to correct the judgment of sentence because
the trial court’s assessment of attorney’s fees was based on “inaccurate information.” We agree,
albeit for a different reason.

       Defendant failed to object when the trial court ordered him to pay attorney’s fees. See
People v Konopka (On Remand), 309 Mich. App. 345, 356; 869 NW2d 651 (2015). Therefore, we
review defendant’s argument for plain error affecting his substantial rights. Carines, 460 Mich. at
763.

       The trial court must have the statutory authority to assess costs, fines, or fees against a
defendant. People v Lloyd, 284 Mich. App. 703, 707; 774 NW2d 347 (2009). MCL 769.1k and
MCL 769.1l authorize trial courts “to both impose a fee for a court-appointed attorney as part of a
defendant’s sentence and to enforce that imposition against an imprisoned defendant.” People v
Jackson, 483 Mich. 271, 283; 769 NW2d 630 (2009). MCL 769.1k provides, in relevant part:

              (1) If a defendant enters a plea of guilty or nolo contendere or if the court
       determines after a hearing or trial that the defendant is guilty, both of the following
       apply at the time of the sentencing or at the time entry of judgment of guilt is
       deferred by statute or sentencing is delayed by statute:

                                              * * *

               (b) The court may impose any or all of the following:

                                              * * *

               (iii) Until October 17, 2020, any cost reasonably related to the actual costs
       incurred by the trial court without separately calculating those costs involved in the
       particular case, including, but not limited to, the following:



                                                -11-
               (A) Salaries and benefits for relevant court personnel.

               (B) Goods and services necessary for the operation of the court.

              (C) Necessary expenses for the operation and maintenance of court
       buildings and facilities.

               (iv) The expenses of providing legal assistance to the defendant.

         In People v Lewis, 503 Mich. 162, 163; 926 NW2d 796 (2018), the Michigan Supreme
Court addressed whether a sentencing court could impose attorney’s fees under
MCL 769.1k(1)(b)(iv) “without first making findings of fact in support of that amount.” The Lewis
Court held that “the trial court was required to determine the cost of providing legal assistance to
[the] defendant pursuant to MCL 769.1k(1)(b)(iv).” Id. at 168. The Lewis Court reasoned that
“the costs of providing legal assistance to a defendant are logically distinguishable” from the costs
listed in MCL 769.1k(1)(b)(iii). Id. at 167-168. Further, the costs listed in MCL 769.1k(1)(b)(iii)
“are all fairly standard expenses for a court’s operations, tend not to vary significantly by case,
and are not affected by any particular case.” Id. at 168. “In contrast, attorney fees can vary greatly
among defendants depending on a variety of circumstances, such as the nature and number of the
criminal charges.” Id.

        In this case, the trial court did not make any findings regarding the cost of legal
representation provided to defendant. Although the trial court had the authority to assess attorney’s
fees at sentencing under MCL 769.1k(1)(b)(iv), it was required to make findings regarding the
costs of providing legal assistance to defendant, which may include the circumstances of the case
and the nature and number of the criminal charges. See id. at 167-168. Therefore, the trial court
erred by assessing $1,639.50 in attorney’s fees without first making the proper findings regarding
the cost of legal assistance provided to defendant. See id. This was plain error that affected
defendant’s substantial rights. Carines, 460 Mich. at 763. Accordingly, we must remand so that
the trial court may “support its findings regarding the cost of legal assistance provided to
defendant.” Lewis, 503 Mich. at 168.

        We affirm defendant’s convictions and sentences, but vacate the portion of the judgment
of sentence requiring defendant to pay attorney’s fees and remand for further proceedings
consistent with this opinion. We do not retain jurisdiction.



                                                              /s/ Mark T. Boonstra
                                                              /s/ Michael F. Gadola
                                                              /s/ Jonathan Tukel




                                                -12-